Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is not clear how a structure defined as a “handle” could be big enough to carry people; there does not appear to be adequate disclosure to explain how the flying disk could be constructed large enough to carry people.
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-6, 8, 10-13, 15, & 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Topping et al 1,570,651.
Topping shows a device, which includes at least a first, second and third circular disk 2, each has an upper surface, lower surface, and rim 14. Adjacent disks may be connected with extension members 7, 8; a lower support or “handle” 3, 4 may extend down from the lower disk. Topping does not describe this as a “flying disk”, but it would be possible to grasp the support or handle and throw it into the air so it will fly. Note that the disks may be attached so they are integral and turn in unison, or may be rotatable independently (page 2, lines 48-51). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 14, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topping et al.
The assembly of Topping appears to show the disks of different diameter, separated by a uniform distance. But the disk size and separation distance would be an obvious adjustment to better operate in different conditions. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topping et al in view of Melin et al 4,334,385.
In the assembly of Topping, it is not clear if there are shock absorbing bands around the disks. A cushioning band would be desired to reduce any damage or injury if the assembly comes into contact with an object. For example, Melin shows that it is known to place a cushioning band 200 around a disk (figure 6). This cushioning band would be an obvious addition to the disk assembly shown by Topping.

Claim(s) 18, 19, 21, 23, 27, 29, 32, 34, 39, & 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ward 5,934,966.
Ward shows a flying disk, which includes a disk with an upper surface, lower surface, and downward rim, and a handle extending downward from the center of the disk; the handle includes a thicker curved area 26 where the handle is attached to the disk, and a female to male connection 24, which can allow the disk to rotate independent from the handle. The handle has a profile which resembles grooves, ridges and a tapered section (figures 2, 3). The disk may include a dome shape, with inner lip (figure 3). Note the disk includes a thicker area with curvature 28 (figure 3). 

Claim(s) 20 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Davis 8,272,917.
The disk shown by Ward would be thrown manually. It would increase the play value to include a drone feature with remote control. For example, Davis shows that a flying disk may include a drone feature with remote control (column 5, lines 45-58). This drone with remote control would be an obvious addition to the disk shown by Ward.

Claim(s) 22, 24, 28, 30, 33, 35, & 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Monnin et al 2018/0021630.
The disk shown by Ward does not appear to include electrical features. It would increase the play value to include electrical features. For example, Monnin shows that a flying disk may include solar cells (paragraph 0053); internet connection (paragraph 0072); lights (paragraph 0112); a power plug (paragraph 0060); and global positioning system (paragraph 0052). These electrical features would be an obvious addition to the disk shown by Ward.


Claim(s) 25 & 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Balbach 2015/0201262.
The disk shown by Ward does not appear to include a feature to make sounds. It would increase the play value to include a sounder. For example, Balbach shows that a flying disk may include a sounder with a power switch. This sounder and switch would be an obvious addition to the disk shown by Ward.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Melin et al 4,334,385.
In the assembly of Ward, it is not clear if there is a shock absorbing band around the disk. A cushioning band would be desired to reduce any damage or injury if the assembly comes into contact with an object. For example, Melin shows that it is known to place a cushioning band 200 around a disk (figure 6). This cushioning band would be an obvious addition to the disk assembly shown by Ward.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Lindsey et al 2006/0183576.
The disk shown by Ward does not appear to include a television or video screen. It would increase the play value to include a video screen. For example, Lindsey shows that a flying disk may include a video screen (paragraph 0052). This video screen would be an obvious addition to the disk shown by Ward.

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward.
The disk shown by Ward includes a handle 22, which appears to be solid. It would be an obvious modification to include a hollow handle, for example to reduce weight.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711